Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-19, 21-23, 25, 31, 33 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20050173570 A1) in view of Zaguroli (US 5593138 A).
Tanaka teaches a self-propelling crusher device comprising:
A machine frame (3);
A crusher unit (20);
A conveyor unit (165) with at least one endlessly circulating band conveyor moving crushed material away from the crusher unit;
A magnetic separator (166) held above the conveyor unit in the opposite direction of gravity that includes a magnet.
Tanaka does not teach:
At least two flexible ties suspending the magnetic separator;
At least one actuator for adjusting the flexible ties to raise and lower the separator.
Zaguroli teaches an air balancing hoist combination comprising:
At least one actuator (58);
At least two flexible ties (42A, 42B) suspending a load.
Regarding Claim 15, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hoist combination to the crusher device taught by Tanaka to make the magnetic separator able to lift and lower above the conveyor. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the hoist system of Zaguroli to the crusher device of Tanaka without undue experimentation. Further, the modification of the crusher device of Tanaka with the hoist system of Zaguroli would have produced the predictable results of being able to raise and lower the magnetic separator over the conveyor carrying crushed material for classification.
	Regarding Claim 16, Zaguroli further teaches coupling the flexible ties to enable synchronized motion and having them adjusted by the at least one actuator.
	Regarding Claim 17 and 18, Zaguroli further teaches rotatably mounted deflectors (34A, 34B) attached to the flexible ties to synchronize motion adjusted by the at least one actuator. Each deflector is routed with each flexible tie respectively for synchronized motion.
	Regarding Claim 19, Zaguroli further teaches a shaft (36A) connected between the first and second deflectors for synchronizing motion.
	Regarding Claim 21, 22 and 23, Zaguroli further teaches at least two suspension connectors (unnumbered) spaced from each other transversely and each connected to a respective flexible tie.
	Regarding Claim 25, Zaguroli further teaches at least one actuator comprising a cylinder (58) and a piston rod (unnumbered) connected to a piston (unnumbered). The piston rod is also connected to the at least two flexible ties.
	Regarding Claim 31, Tanaka further teaches two supports (4, 45) at a distance from each other in the conveying direction of the band conveyor. Two rollers (46,47) are attached to each support with a conveying belt (50) attached to the rollers forming two strands with the magnetic separator (55) in between the two strands.
Regarding Claim 33 and 34, Zaguroli further teaches actuators with two rollers (26A, 26B) on which the flexible tie can be wound.
Claim 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20050173570 A1) in view of Zaguroli (US 5593138 A) and in further view of Williams (US 20030182997 A1).
Tanaka and Zaguroli teach the claim limitations of Claim 15 as above. They do not teach specific use of a hydraulic rotary actuator, electric rotary drive actuators or electric linear drive actuators.
	Williams teaches an apparatus for sampling drill hole cuttings comprising:
	Raising and lowering a plate (100) with the use of hydraulic rotary actuators (111) or electric linear drive actuators.
Regarding Claims 26 and 27, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hydraulic rotary actuator or electric linear drive actuator taught by Williams to the magnetic separator taught by Zaguroli and applied to the crusher device taught by Tanaka because different types of actuators can raise and lower the magnetic separator. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the actuators of Williams to the magnetic separator of Zaguroli and the crusher device of Tanaka without undue experimentation. Further, the modification of the magnetic separator of Zaguroli and crusher device of Tanaka with the actuators of Williams would have produced the predictable results of being able to raise and lower the magnetic separator over the conveyor carrying crushed material for classification.

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the air balancing hoist taught by Zaguroli (US 5593138 A) does not teach a strand segment running between the first and second rotatable deflectors for synchronizing rotation.
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the air balancing hoist taught by Zaguroli (US 5593138 A) does not teach at least two flexible ties being connected by a common connector to the at least one actuator.
Claim 28 and 29 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the air balancing hoist taught by Zaguroli (US 5593138 A) does not teach four flexible ties and two actuators being connected to a pair of flexible ties respectively.
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the air balancing hoist taught by Zaguroli (US 5593138 A) does not teach flexible ties formed by roller chains or round link chains and the rotatably mounted deflectors being sprockets.
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the air balancing hoist taught by Zaguroli (US 5593138 A) does not teach a locating element in the form of a chain attached to the magnetic separator and machine frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LaVeine (US 20060070922 A1) for a free wire reclaimer with a magnetic separator that has the separator capable of being lifted and lowered over a conveyor belt in synchronization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAJ T PATEL whose telephone number is (571)272-9330. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. T. P/
Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655